                Case 1:19-cv-01372-SKO Document 22 Filed 07/28/20 Page 1 of 1



 1
 2
 3                               UNITED STATES DISTRICT COURT
 4                               EASTERN DISTRICT OF CALIFORNIA
 5
                                                   )   Case No. 1:19-cv-01372-SKO
 6   Ciara Monique Guerra-Macias,                  )
                                                   )   ORDER GRANTING
 7                  Plaintiff,                     )   PLAINTIFF’S MOTION FOR EXTENSION
                                                   )   OF TIME
 8            vs.                                  )
                                                   )   (Doc. 20)
 9                                                 )
     Andrew Saul, COMMISSIONER OF                  )
10   SOCIAL SECURITY,                              )
                                                   )
11                                                 )
                    Defendant.                     )
12
13            Upon consideration of Plaintiff’s Motion for Extension of Time, for good cause
14   shown and in the absence of any prejudice to the defendant (see Fed. R. Civ. P. 16(b)(4)),
15   it is ORDERED that the Plaintiff is hereby allowed an extension of time, until August 3,
16   2020, to file Plaintiff’s Opening Brief. All other deadlines in the Scheduling Order (Doc.
17   5) are extended accordingly.
18
19   IT IS SO ORDERED.
20
21
     Dated:     July 27, 2020                                  /s/   Sheila K. Oberto          .
                                                       UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28


                                               1
